FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE ARTURO MEDELLIN-LOYOLA,                     No. 14-70558

               Petitioner,                       Agency No. A087-530-928

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jose Arturo Medellin-Loyola, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ decision denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reopen or reconsider. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

       The agency did not abuse its discretion in denying Medellin-Loyola’s

motion. Construed as a motion to reconsider, the motion failed to specify any error

of fact or law in the prior order. See 8 C.F.R. § 1003.2(b)(1) (“A motion to

reconsider shall state the reasons for the motion by specifying the errors of fact or

law in the prior Board decision and shall be supported by pertinent authority.”).

Construed as a motion to reopen, the motion failed to establish prima facie

eligibility for cancellation of removal. See Garcia v. Holder, 621 F.3d 906, 912

(9th Cir. 2010) (a motion to reopen will not be granted unless it establishes a prima

facie case for relief).

       We lack jurisdiction to review the agency’s denial of Medellin-Loyola’s

request for administrative closure. See Diaz-Covarrubias v. Mukasey, 551 F.3d
1114, 1118-20 (9th Cir. 2009).

       To the extent Medellin-Loyola challenges the agency’s September 16, 2013,

order dismissing his underlying appeal, we lack jurisdiction because the petition

for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS,

315 F.3d 1186, 1188 (9th Cir. 2003).




                                           2                                    14-70558
      Finally, we deny the government’s motion for judicial notice of documents

outside the administrative record. See 8 U.S.C. § 1252(b)(4)(A); Ruiz v. City of

Santa Maria, 160 F.3d 543, 548 n.13 (9th Cir. 1998) (judicial notice is

inappropriate where the facts to be noticed are not relevant to the disposition of the

issues before the court).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    14-70558